Citation Nr: 0413139	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-14 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claims 
of entitlement to service connection for a seizure disorder 
and for a right knee condition.  The veteran disagreed with 
this decision in August 2002.  In a statement of the case 
issued to the veteran and his service representative in April 
2003, the RO concluded that no change was warranted in the 
denial of the currently appealed claims.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in May 2003.  In a supplemental statement of the 
case issued to the veteran and his service representative 
that same month, the RO again concluded that no change was 
warranted in the denial of the currently appealed claims.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  There is no evidence of a current seizure disorder that 
could be related to service.

3.  There is no evidence of any in-service treatment for a 
right knee condition or any evidence of a current right knee 
condition that could be related to service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 
(2003).

2.  A right knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate the currently appealed claims.  In a 
letter dated in January 2002, prior to the adjudication of 
the claims of entitlement to service connection for a seizure 
disorder and for a right knee condition, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, what was necessary to 
substantiate the claims, what records VA would attempt to 
obtain on behalf of the veteran, what records the veteran was 
expected to provide in support of his claims, and the need to 
submit any additional information or evidence he wanted 
considered.  See Pelegrini v. Principi, supra.  The veteran 
and his representative also were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claims and the requirement to submit medical evidence that 
established entitlement to service connection for a seizure 
disorder and for a right knee condition.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service VA medical 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims of entitlement to service 
connection for a seizure disorder and a right knee condition 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Given the two separate disabilities for which the veteran 
claims entitlement to service connection, the Board will 
examine each in turn and then determine whether entitlement 
to service connection has been established for a seizure 
disorder or for a right knee condition.

Service Connection for a Seizure Disorder

A review of the veteran's service medical records indicates 
that he reported a history of dizziness or fainting spells at 
his enlistment physical examination in January 1968.  
Attached to the veteran's enlistment physical examination is 
a letter dated in April 1968 from R.A.S., M.D., stating that 
he had seen the veteran in February 1964 for complaints of 
having "spells" of agitation followed by weakness and 
sweating.  This examiner stated that he had seen the veteran 
again in November 1966 with a complaint of having "spells" 
about once a month lasting one or two minutes.  This examiner 
noted that the veteran's mother had reported to him in April 
1968 that the veteran was still having occasional "spells" 
and it had not been determined if the reported "spells" 
represented temporal lobe-type seizures or whether they could 
be hysterical in nature.  This note was stamped "Reviewed 
and considered in Examinees' Physical Profile" and was 
counter-signed by an in-service examiner.  

On an April 1968 request for neurology consultation attached 
to the veteran's enlistment physical examination, the 
consulting in-service neurologist concluded that the details 
of the veteran's reported disorder were so vague as to be 
almost non-existent.  Physical examination of the veteran 
revealed no pertinent abnormalities.  The diagnoses were 
"unestablished" and monthly episodes of agitation by 
history, annunciated with possible unconsciousness of 
uncertain duration.  The consulting in-service neurologist 
found the veteran medically qualified for enlistment in to 
active service.

In June 1968, an in-service dental examiner requested a 
consultation based on the veteran's reported medical history 
of epilepsy with grand mal seizure which the examiner noted 
was "dubious."  The consulting in-service examiner stated 
that the veteran's history was vague for seizures and that 
his neurology consultation was inconclusive.  The veteran 
appeared to be normal and the consulting examiner stated that 
he "expect[ed] no problems."  No further assessment was 
provided.

On November 7, 1968, the veteran complained that he 
apparently blacked out on the way to the dispensary.  He 
reported that when he had reached the dispensary, saliva and 
emesis (or vomit) were dripping down the left side of his 
mouth and he was disoriented to time and place.  He reported 
a history of seizures since 1964 and stated that he had been 
taking two types of pills three times a day.  He also 
reported that he "ha[d] not had an attack since July."  The 
in-service examiner noted that the veteran's orientation 
gradually cleared over a period of 10 minutes.  There was no 
loss of bowel or bladder control, no other aura, and no 
headaches, although there was some soreness of the right arm.  
The impression was seizure disorder.

Following a referral to the neurology clinic, the veteran was 
seen on November 8, 1968.  Neurological examination of the 
veteran revealed that his extraocular movements were intact, 
his pupils were equal, round, and reactive to light and 
accommodation, his cranial nerves II to XII were intact, 
there was good muscle strength and coordination, a normal 
Romberg's test, and no Babinski's sign.  The impressions were 
seizure disorder and normal neurological examination.  

On November 10, 1968, the veteran reported to the dispensary 
complaining of a seizure.  The in-service examiner noted that 
the veteran had experienced a seizure, although his 
neurological system was intact when examined.  The diagnosis 
was grand mal seizure.  

On a request for consultation dated November 21, 1968, it was 
noted that the veteran had a possible seizure disorder but 
that his neurological examination and electroencephalogram 
(EEG) both had been within normal limits.  Following a second 
EEG, which had revealed no evidence of epilepsy or focal 
brain damage, the examiner's impression was a normal EEG.  
The provisional diagnosis was questionable seizure disorder.  

It was noted on a consultation report dated in December 1968 
that the veteran had a seizure disorder that was probably 
idiopathic (or of unknown origins).  The provisional 
diagnosis was seizure disorder, and the consulting 
neurologist recommended that the veteran be separated from 
service.

A review of the veteran's separation physical examination in 
January 1969 indicates that, on clinical evaluation, the 
veteran was found to have a seizure disorder, probably 
idiopathic.  It was noted that the veteran was not qualified 
for service because he had not met the procurement medical 
fitness standards at the time of his entry in to active 
service.  On a "Statement of Medical Condition" dated in 
March 1969 and signed by the veteran, he certified that there 
had been no change in his medical condition since his 
separation physical examination.

At the time that he filed his claim of entitlement to service 
connection for a seizure disorder in July 2001, the veteran 
contended that his seizures had existed prior to service and 
had been aggravated by service.

A review of the veteran's VA treatment records for the period 
from February 1998 to March 2003 do not show any history, 
diagnosis, or treatment of a seizure disorder at this 
facility during this period.

Service Connection for a Right Knee Condition

At the veteran's enlistment physical examination in January 
1968, the in-service examiner noted on clinical evaluation of 
the veteran that there was a burn scar on his right leg.  On 
the neurological evaluation in April 1968 to determine 
whether the veteran was physically qualified for service 
(discussed above), it was noted that the veteran's medical 
history included an injury to his right leg and knee.  As 
noted above, the veteran was found medically qualified for 
enlistment in to active service.

The veteran's service medical records are completely silent 
for any in-service history, diagnosis, or treatment of a 
right knee condition.

At his separation physical examination in January 1969, 
clinical evaluation of the veteran revealed that the scars on 
his leg were well healed.  As noted above, the veteran was 
disqualified from active service because he had not met the 
procurement medical fitness standards at the time of his 
entry in to active service.

A review of the veteran's VA treatment records for the period 
from February 1998 to June 2001 reveals that, at a magnetic 
resonance imaging (MRI) scan of his right knee in April 2000, 
the veteran complained of occasional "giving way" of his 
right knee.  He provided a medical history that included 
chronic right knee effusion and an arthrocentesis (or 
aspiration of fluid from a joint performed by needle 
puncture) that showed no crystals or evidence of infection.  
The MRI scan revealed a significant amount of effusion around 
the right knee joint, some extension of the effusion from the 
posterior aspect of the joint space in to several cystic 
structures in the medial aspect of the popliteal fossa, a 
truncated anterior horn of the medial meniscus, intact 
tendons and ligaments, profound degeneration of the patella, 
and subchondral cysts consistent with degenerative joint 
disease involving the right knee joint.  The impressions were 
a truncated anterior horn of the medial meniscus, consistent 
with a tear, large knee effusion, and degenerative joint 
disease involving the knee.

In May 2000, x-rays of the veteran's right knee were obtained 
and interpreted as showing degenerative joint disease and a 
disintegrating patella.  No further assessment was provided.

On VA outpatient rheumatology evaluation in July 2000, the 
veteran complained of constant pain in his right knee, 
morning stiffness, and right knee swelling.  Objective 
examination of the veteran revealed that his right knee was 
warm with effusion, there was pain on extension of the right 
knee, a good range of motion, and no other evidence of joint 
inflammation.  The assessment included right knee 
pain/swelling.

In an August 2000 letter, the veteran's VA primary care 
physician stated that the veteran had a "severe right knee 
condition" and recommended a change in the veteran's job 
duties as a chain saw operator.

On VA outpatient orthopedic evaluation in January 2001, the 
veteran complained of constant right knee pain with 
exacerbations when the knee pops and locks, which affects his 
activities of daily living, and also complained of occasional 
giving way.  Physical examination of the veteran's right knee 
revealed a range of motion from 0 to 120 degrees in flexion 
and extension, negative Lachman's and pivot shift testing, 
crepitus with McMurray's testing, and tenderness over the 
medial and lateral joint line.  X-rays of the right knee were 
obtained and interpreted as showing medial joint space 
narrowing with fragmentation of the patella.  The assessment 
was medial mensical tear requiring right knee arthroscopy.

The veteran received right knee arthroscopy at the VA medical 
center in January 2001, at which time he complained of 
lateral patellofemoral right knee pain.  It was noted that 
the veteran had a medical history of patella realignment.  
The surgery was completed with no complications.  The pre-
operative and post-operative diagnoses were painful right 
knee and rheumatoid arthritis and effusion.  

On follow-up post-operative VA orthopedic evaluation in March 
2001, it was noted that the veteran had received no relief of 
his symptoms following right knee arthroscopy.  The veteran's 
medical history of chronic right knee pain was noted, along 
with a patella fracture in the 1970's that had been treated 
with a patella reconstruction.  Physical examination of the 
veteran's right knee revealed 2+ medial effusion and pain 
with patellofemoral motion, an intact anterior cruciate 
ligament (ACL), and patellofemoral crepitus.  X-rays of the 
veteran's right knee were obtained and interpreted as showing 
significant patellofemoral degenerative joint disease with a 
fragmented appearing patella.  The assessment was a history 
of patella fracture with significant patellofemoral 
degenerative joint disease.

At the time that he filed his claim of entitlement to service 
connection for a right knee condition in July 2001, the 
veteran stated that this condition had been incurred during 
service.

A review of the veteran's VA treatment records for the period 
from September 2002 to March 2003 does not show any history, 
diagnosis, or treatment of a right knee condition at this 
facility during this period.

In a statement on his substantive appeal (VA Form 9) received 
at the RO in May 2003, the veteran contended that his right 
knee had been treated every third day during service and that 
his service medical records would support his claim of 
entitlement to service connection for a right knee condition.


Analysis

The veteran and his service representative essentially 
contend on appeal that a pre-existing seizure disorder was 
aggravated by active service and that he incurred a right 
knee condition as a result of service.

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304 (2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to natural progress of the disease.  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 
§ 3.306 (2003).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and epilepsy becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§  3.307, 3.309 (2003).  

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for a seizure 
disorder and a right knee condition.  There is no objective 
medical evidence of a currently diagnosed seizure disorder.  
Additionally, there is no objective medical evidence that the 
veteran's currently diagnosed right knee condition was 
incurred as a result of active service.  The veteran does not 
contend that a pre-existing right knee condition was 
aggravated by service.

With respect to the veteran's claim of entitlement to service 
connection for a seizure disorder due to in-service 
aggravation, the Board observes that the veteran reported a 
pre-service medical history of "spells" at his January 1968 
enlistment physical examination.  The private examiner who 
had treated the veteran for these "spells" stated that he 
had not determined whether such symptoms constituted seizures 
or hysteria.  The veteran received a pre-enlistment medical 
examination by a consulting in-service neurologist who 
concluded that the details of the veteran's claimed pre-
service seizure disorder were so vague as to be almost non-
existent and that there was no established diagnosis for the 
veteran's subjective complaints.  The veteran subsequently 
was found medically qualified for enlistment.  The veteran 
was treated during service in November 1968 for complaints of 
having a seizure and blacking out on the way to the 
dispensary.  However, as noted above, neurological 
examination of the veteran at that time was completely 
normal.  The consulting in-service neurologist also 
questioned whether the veteran, in fact, had a seizure 
disorder in November 1968, based on his normal EEG and 
neurological examination.  The consulting in-service 
neurologist recommended in December 1968 that the veteran be 
separated from service due to a seizure disorder that was 
probably idiopathic (or of unknown origins).  

Although it is acknowledged that the veteran was separated 
from service due to a seizure disorder of unknown origins, 
none of the remaining objective medical evidence of record 
indicates any history, diagnosis, or treatment of the 
veteran's claimed seizure disorder following service.  

Accordingly, given the lack of objective medical evidence in 
the record of this claim demonstrating a current diagnosis of 
or treatment for a seizure disorder, the claim must be 
denied. 

In this regard, the Board observes that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The United States Court of Appeals for 
the Federal Circuit observed that the structure of these 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability, 
there can be no valid claim.

With respect to the veteran's claim of entitlement to service 
connection for a right knee condition, the Board notes at the 
outset that the veteran's service medical records are 
completely silent for any diagnosis of or treatment for a 
right knee condition.  A review of the remaining objective 
medical evidence of record reveals that the veteran was not 
treated for a right knee condition until on or about April 
2000, many years after his separation from service.  Although 
the Board recognizes that the veteran was treated for 
multiple right knee complaints by VA in 2000 and 2001, none 
of the VA physicians related any of the veteran's post-
service right knee problems (to specifically include 
patellofemoral degenerative joint disease, medial mensical 
tear, and right knee pain/swelling) to service or to any 
incident of service.  The veteran does not contend - and the 
evidence does not demonstrate - that he had a pre-existing 
right knee condition that was aggravated by service.  
Accordingly, given the lack of objective medical evidence in 
the record of this claim demonstrating a nexus between the 
veteran's current right knee condition and active service, 
the Board concludes that a right knee condition was not 
incurred in or aggravated by service.

Additionally, the Board notes that, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this regard, the veteran's 
statements regarding his claimed disabilities are not 
supported by the objective medical evidence of record.  

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for a seizure disorder and 
a right knee condition.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for a right knee condition 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



